DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-24-2020 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-16, 19, 22-25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer, et. al., “Fusion of Polarimetric Infrared Features and GPR Features for Landmine Detection”, IEEE Xplore, published May 2003 in view of Asaf, et. al., U. Patent Application Publication Number 2014/0318359, published October 30, 2014.

As per claims 1 and 19, Cremer discloses a method of detecting a threat to a vehicle from a detonation of a land mine buried beneath a surface on which the vehicle traverses, wherein the method comprises: 
receiving electromagnetic signals, or data indicative thereof, via a suitable electromagnetic detector arrangement; receiving optical signals, or data indicative thereof, via a suitable optical sensor arrangement comprising a suitable optical sensor in the form of a circuit comprising a suitable photodiode positioned under the vehicle (Cremer, abstract using infrared and GPR); and generating a threat detect output signal 
Cremer fails to expressly disclose use of a vehicle and outputting a detection signal based in a predetermine window however the disclosure of Cremer provides additional fusion between the radar and IR outputs and it therefore would have been obvious to a person of ordinary skill in the art at the time of the invention to fuse within a predetermined window in order to gain the benefit of reducing errors in fusing different targets.
Asaf teaches an optical system to detect when a detonation occurs underneath the vehicle and sending a signal (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use on a vehicle and provide an alert in order to gain the obvious benefit of notifying the user of an explosion and activating any countermeasures.

As per claim 2, Cremer as modified by Asaf discloses a method as claimed in claim 1, wherein the method comprises:
detecting, or determining based on data indicative thereof, that the received electromagnetic signal satisfies a pre-determined condition associated with an electromagnetic signal being indicative of a threat (Cremer, Fig. 1, sensor 1 feature extraction);

and generating the threat detect output signal in response to detecting, or determining based on data indicative thereof, that the received optical signal satisfies the pre-determined condition in the pre-determined window period subsequent to detecting, or determining from data indicative thereof, that the received electromagnetic signal satisfies the pre-determined condition (Cremer, section IV, C and Asaf, Fig. 2).

As per claims 3 and 23, Cremer as modified by Asaf further discloses a method as claimed in either claim 2, wherein the pre-determined condition associated with the received electromagnetic signal includes a pre-determined condition selected from a group comprising a pre-determined frequency condition, a pre-determined amplitude condition, and pre-determined power content or energy density condition associated with the electromagnetic signal (Cremer, section III).

As per claims 4 and 24, Cremer as modified by Asaf further discloses a method as claimed in claim 3, wherein in detecting, or determining based on data indicative thereof, that the received electromagnetic signal satisfies the pre-determined frequency condition, the method comprises detecting, or determining based on data indicative thereof, that the received electromagnetic signal has a frequency in a frequency range of between 2MHz and 8MHz (Cremer, section III using GPR).


As per claims 6-10 and 31, Cremer as modified by Asaf discloses the method of claim 3 wherein frequency, amplitude and power density are each analyzed and compared to a threshold for detection (Cremer, section III where features listed as bullet points are extracted and used for landmine identification).
Cremer as modified by Asaf fails to explicitly disclose one feature being analyzed after another but it is clear that each feature is examined before declaring a landmine. It would have been obvious to a person of ordinary skill in the art to examine sequentially since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

As per claims 11 and 32, Cremer as modified by Asaf further discloses a method as claimed in claim 2, wherein the pre-determined condition associated with the received optical signal includes a pre-determined condition selected from a group comprising a pre-determined wavelength condition, a pre-determined tempo condition, and pre-determined optical amplitude condition associated with the electromagnetic signal (Cremer, section II discussing infrared return characteristics).


As per claims 13-16, Cremer as modified by Asaf further discloses the method of claim 11 including analyzing tempo, wavelength and amplitude of the optical signals (Cremer, section II where several characteristics of optical returns are analyzed).
Cremer as modified by Asaf fails to explicitly disclose one feature being analyzed after another but it is clear that each feature is examined before declaring a landmine. It would have been obvious to a person of ordinary skill in the art to examine sequentially since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

As per the limitations of claims 22, please see the rejection and rationale of claim 2 above.

As per claim 25, Cremer as modified by Asaf further discloses a method as claimed in either claim 3 or 4, wherein in detecting, or determining based on data 

As per claim 38, Cremer as modified by Asaf further discloses a vehicle comprising a system as claimed in claim 19 (Asaf, ¶78).

Claims 17 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer and Asaf as applied to claim 1 above, and further in view of Kiser, U.S. Patent Number 6,097,330, published August 1, 2000.

As per claims 17 and 36, Cremer as modified by Asaf discloses the method of claim 1 but fails to disclose the use of coded optical signals.
Kiser teaches transmission of coded optical signals (claim 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use coded signals in order to gain the benefit of reducing interference by providing a known transmission sequence.

Claims 18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer and Asaf as applied to claim 1 above, and further in view of Hyde, et. al., U.S. Patent Application Publication Number 2014/0076142, published March 20, 2014.


Hyde teaches a BTI (abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to send a signal to a BTI in order to gain the obvious benefit of protecting the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.